Citation Nr: 1447472	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-01 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a left ankle disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for residuals, right ankle sprain.  This matter further comes before the Board from an October 2010 rating decision in which the RO denied service connection for a left ankle condition.

In his substantive appeal received in November 2011, the Veteran requested that he be provided a Travel Board hearing, at the RO, before a Veterans Law Judge.  The Veteran was advised that the hearing was scheduled for June 2014, but he failed to report.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for a left ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most credible, competent, and probative medical evidence of record preponderates against a finding that the Veteran has a right ankle disorder that had its onset during a period of active service or is otherwise related to active service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim for benefits is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, holding that the burden of proving harmful error rests with the party raising the issue, that, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and that determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2009, March 2009, and April 2009, that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in these letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, in November 2009, the Veteran underwent a VA examination which included review of the claims folder, a history obtained from the Veteran, a physical examination, and a report, in which the objective findings were reported, along with diagnoses/opinions, which were supported in the record.  This VA examination report is therefore adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) include an undated Individual Sick Slip (DD Form 689), in which it was noted that the Veteran injured his ankle playing basketball.  In another undated treatment record, it was noted that he was seen at the troop medical clinic at Fort Benning, Georgia, for complaints of left foot pain and he reported he twisted his ankle.  The assessment was contusion.  On reports of medical history dated in April 1979, October 1986, and October 1990, he responded "no" to having or having had foot trouble, and on the corresponding physical examinations, his feet and lower extremities were evaluated as clinically normal.   

VA treatment records show that in October 2005, the Veteran reported he had pain in both feet, which started about two years prior, when he had a job which kept him on his feet all the time.  He also reported pain in both feet due to flat feet.  In June 2008, he complained of foot pain, and it was noted that he had bunions.  

VA treatment records show that in August 2008 the Veteran reported he hurt his left ankle in a "vehicle roll over" while in service, and that he had some pain in the ankle since then.  An x-ray dated in November 2008 revealed a normal left ankle.  An x-ray dated in November 2009 revealed a normal right ankle.  

In a statement dated in February 2009, the Veteran reported that while he was on active duty in Germany in 1977 or 1978, assigned to 8th Division Signal Battalion, Company C, he was a passenger in a "gama goat" that flipped over and one of his legs was pinned under it.  He claimed it took the whole platoon to get it off his leg.  

In a statement dated in March 2009, the Veteran reported he injured his right ankle in an accident in service in 1977 or 1978, and that his right ankle started bothering him "a few years ago."  He reported that he had seen VA doctors and all they did was give him pain medicine that did not work for very long.  He claimed it was getting harder to work and stand for long periods of time.

VA treatment records showed that in March 2009 the Veteran presented for routine foot care, and it was noted that he had chronic pain in the feet that was slightly better with inserts.  The assessment included onychauxis and callous.

In a statement dated in July 2009, the Veteran reported he injured his ankle in 1977 or 1978 and was on crutches for a few weeks, but could not afford to run to the hospital every time he hurt.  He indicated that his ankle injury was a long time ago and did not know if it was the left or right, but claimed they both hurt at times.  

In a statement dated in August 2009, the Veteran reported that in the accident in service where the Gamma Goat flipped over, his right leg was pinned under the vehicle, and that surprisingly his ankle was not crushed.  

On a VA examination in November 2009, the Veteran reported that in service he was in a motor vehicle accident in which he injured his right ankle and was on crutches for several weeks while in service.  He reported that after it healed, he had no problems until he was out of service, when he twisted it a few times over the years.  An x-ray revealed a normal right ankle.  The impression was right ankle sprain.  The examiner noted that in reviewing the Veteran's claims folder there was an undated individual sick slip that noted an "injured ankle;" that on the Veteran's ETS physical in April 1979 there was no mention of ankle injury or ankle pain; that there was an undated treatment not where he complained of left foot pain for 7 days, stated he twisted his ankle, and the diagnosis was contusion; and that on an enlistment physical for the Army National Guard dated in October 1990, he made no mention of either left or right ankle pain, nor was there an injury to either ankle noted.  The examiner opined that, in light of that information, an evaluation of the Veteran, and a current normal right ankle x-ray, that the Veteran's current right ankle condition was less likely as not related to his ankle injury in service as there was no evidence of chronic ankle pain complaints and one would expect abnormal findings on x-rays if a chronic condition did exist since the 1970s.  

In an April 2011 notice of disagreement, the Veteran again reported the accident in service when a "gama goat" flipped over.  He reported he had "only hurt [his] ankle one time since then and it was [his] right ankle," and that it was his "left ankle that was hurt in the accident in Germany in 1977 or 1978."  

In a substantive appeal (VA Form 9) received in November 2011, the Veteran reiterated that it was his "left ankle that got pinned under the truck" in service, that the records could not be located to prove the accident happened, and that was the only time he hurt his ankle.  

Received in February 2013, from the U.S. Army Combat Readiness/Safety Center, was a letter in which it was noted that a search was conducted of accident report records for any gamma goat accidents, during the stated time frame, involving vehicle rollover.  Attached to the letter was a copy of an accident report dated in March 1978, which showed that such an accident occurred at Fort Hood Texas.  In the letter, it was noted that the Veteran was not mentioned in the report.

VA treatment records showed that in March 2013 the Veteran complained of chronic pain in the ankles, and he had unremarkable radiographs of both ankles.

III. Analysis

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of an ankle condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

2. Discussion

The Veteran has contended he has a right ankle condition related to service.  He initially indicated he hurt his right ankle in an accident in service involving a Gamma Goat truck, in which he was a passenger, flipping over and trapping his leg underneath.  He later specified he injured his left ankle (and not his right ankle) in the Gamma Goat accident in service.  

STRs show no complaints or findings regarding any right ankle condition.  With regard to current disability, the Board notes that, as set out above, on VA examination in 2009, the diagnosis was right ankle strain.  Thus, the Veteran arguably has a right ankle disability.  However, what is missing from the record is competent evidence showing that the Veteran's current right ankle disorder may be causally related to his active service.  38 C.F.R. § 3.303.  Indeed, the Veteran has most recently indicated that it was actually his left ankle that was injured in service.  Moreover, on VA examination in 2009, the examiner rendered a negative opinion, opining that the Veteran's right ankle condition was less likely as not related to his ankle injury in service.  The Board finds that the physician's opinion in 2009 was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has a right ankle disorder that may be related to service.  Further, he has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran has at least at some point during the appeal contended that his current right ankle symptoms and disorder are related to active service, and that he has had ankle symptoms since his period of active service.  However, he has more recently clarified that his left ankle was injured in service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Thus, the Veteran is considered competent to report being a passenger in a truck that flipped over and having his leg pinned under the truck, and experiencing ankle symptoms thereafter.  Likewise, the Veteran is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  However, the Board does not find that the diagnosis of ankle symptoms is subject to lay opinion alone and, as a lay person, the Veteran is not competent to report that he has a right ankle disorder that is related to service.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra.  Moreover, the Veteran has most recently maintained that he did not originally incur a right ankle injury in service and thus, he himself is not asserting that he is entitled to service connection based on a continuity of symptoms since service (assuming that a chronic disorder was shown under 38 C.F.R. § 3.309(a), which is not the case here). 

In summary, the preponderance of the evidence is therefore against the claim of service connection for a right ankle disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a right ankle disorder is denied.


REMAND

The Veteran contends his current left ankle disorder is related to active service.  He has reported that he was involved in an accident in service in Germany, in either 1977 or 1978, in which he was a passenger in a Gamma Goat truck that flipped over and pinned his legs to the ground.  He initially contended he injured his right ankle in this accident, then later contended he injured his left, and then indicated he was not sure which ankle was injured, but reported he had ankle pain since then.  More recently, the Veteran has specified that it was the left ankle only that was injured when the Gamma Goat truck flipped in service. 

As noted above, STRs include an undated Individual Sick Slip (DD Form 689), in which it was noted that the Veteran injured his ankle playing basketball.  At that time the Veterans Grade/Rate was noted as SP4.  In another undated treatment record, it was noted that he was seen at the troop medical clinic at Fort Benning, Georgia, for complaints of left foot pain, that he reported he twisted his ankle, and that the assessment was contusion.  At that time his Grade/Rate was also noted as SP4.  Service records from the Veteran's Army National Guard (ARNG) service show that as of February 1982, he was promoted to SP4 (E-4).  Further, as noted by the RO in the October 2013 supplemental statement of the case, the Veteran's service personnel records show that he was ordered to annual training (AT) at Fort Benning, Georgia, in May 1982.  As a result of this information, the RO conceded that the Veteran had a left ankle injury while in the line of duty in May 1982.  

On a VA examination in October 2010, the Veteran reported he suffered an injury to the left ankle in a motor vehicle accident in 1977 or 1978.  He states that the left ankle healed and that he was placed on crutches.  He reported having no complaints regarding the ankle while in service, and that he now had left ankle pain with being on his feet for extended period of time.  An x-ray revealed an unremarkable left ankle.  The impression was chronic left ankle sprain.  The examiner opined that the Veteran's current left ankle sprain was less likely as not related to service.  For rationale, the examiner indicated there were no complaints on his ETS physical from 1979, there was no documentation of any left ankle injury, and there were no complaints on his enlistment physical for the ARNG in October 1990.

The Board acknowledges that the Veteran has contended he injured his left ankle during an incident in service in Germany, in 1977 or 1978, where he was a passenger in a Gamma Goat truck that flipped.  As noted above, he is competent to report this accident and his ankle symptoms thereafter; he is not, however, competent to report that he has a current left ankle condition that is etiologically related to the Gamma Goat accident.  Further, in viewing the evidence in a light most favorable to the Veteran, it appears that did sustain a left ankle injury during a period of AT in May 1982.  Annual training (AT) is an example of ACDUTRA (active duty for training).  ACDUTRA is defined, as full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Service connection is available for injuries and/or diseases incurred during ACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  The Board notes, however, that the VA examiner in October 2010 indicated, as part of the rationale for the negative opinion, that there was "no documentation of any left ankle injury."  In view of the foregoing, it is clear that the Veteran did have a left ankle injury during a period of AT, and that he was involved in an accident in service where his leg was trapped under a truck and he experienced ankle symptoms after service.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, after reviewing the VA examination report from 2010, the Board concludes that the rationale rendered is inadequate, and another examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, copies of updated VA and/or private treatment records should be obtained and added to the claims folder.  

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current left ankle condition.  The claims folder must be made available to examiner, and the examination report should reflect the examiner's review of the claims folder.  After reviewing the claims folder and examining the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current left ankle condition had its onset in service or is causally related to service (to include the accident where his leg was reportedly pinned under a truck that flipped over and the documented left ankle injury after he twisted his ankle playing basketball), or whether such onset or causation is unlikely (i.e., less than a 50-50 probability). 

In answering this question, the examiner should be reminded of the Veteran's competency to report on the accident where the truck flipped over and landed on his leg and to report on the presence of symptoms (i.e., ankle pain) during and after service.

The examiner must provide supporting rationale for all opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


